Citation Nr: 0709347	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-17 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for right lower extremity periosteal thickening.  


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1941 until 
September 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.

This matter was previously before the Board in October 2006.  
At that time, a remand was ordered to accomplish additional 
development.


FINDINGS OF FACT

Throughout the rating period on appeal, the veteran's right 
lower extremity periosteal thickening has been productive of 
complaints of pain; objectively, there is no showing of 
limited right knee or right ankle motion.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 10 percent for right lower extremity periosteal 
thickening have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.459, 4.71a, Diagnostic Code 5099-5022 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a November 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

The letter discussed above did not inform the veteran of the 
laws pertaining to disability ratings or effective dates.  
However, such information was provided in a March 2006 
communication and in a January 2007 supplemental statement of 
the case.  As such, there is no prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the claims file contains the 
veteran's own statements in support of his claim, to include 
testimony provided at a September 2006 hearing before the 
undersigned.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

At the outset, the Board notes that an appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, 
although the veteran's disability rating is effective May 23, 
2002, 38 C.F.R. § 4.1 provides that, in evaluating a 
disability, such disability is to be viewed in relation to 
its whole recorded history.  Therefore, the Board will 
consider any clinical evidence prior to this date that is 
found to shed additional light on the veteran's disability 
picture as it relates to the rating period on appeal. 

Throughout the rating period on appeal, the veteran has been 
assigned a 10 percent evaluation for right lower extremity 
periosteal thickening pursuant to Diagnostic Code 5099-5022, 
for periostitis. 

A note to the rating schedule instructs the rater to evaluate 
periostitis based on limitation of motion of the affected 
parts, as degenerative arthritis, except for gout.

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  Those codes address limitation of leg flexion and 
extension, respectively.  In order to achieve the next-higher 
20 percent rating under Diagnostic Code 5260, the evidence 
must demonstrate leg flexion limited to 30 degrees or less.  
To be entitled to the next-higher 20 percent rating under 
Diagnostic Code 5261, the evidence must show limitation of 
leg extension to 15 degrees or worse.  Furthermore, the Board 
notes that in evaluating musculoskeletal disabilities 
additional functional limitation due to factors such as pain, 
weakness, fatigability and incoordination must be considered.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  

In the present case, the competent evidence does not justify 
assignment of an increased rating based on limitation of leg 
flexion or extension.  Indeed, 
neither the July 2005 nor December 2006 VA examinations 
contain findings of limited leg motion.  In fact, the VA 
examiner in December 2006 expressly stated that the veteran's 
periosteal thickening of the right fibula does not actually 
involve any joints.  

The Board acknowledges VA clinical records dated in 2005 and 
2006 reflecting complaints of right knee pain, which the 
veteran treated with topical analgesic creams.  Moreover, the 
July 2005 VA examination noted that the veteran ambulated 
with a cane.  Additionally, the veteran reported constant 
pain, rated as a 5 or 6 out of 10 in severity, in the distal 
one-third of the right lateral tibia.  It was exacerbated by 
walking one to two blocks.  Finally, the veteran complained 
of constant right leg pain at his September 2006 hearing 
before the undersigned.  He rated his pain as a 10 out of 10 
in intensity. 

Despite the complaints and findings detailed above, there is 
no demonstration of functional limitation of the right leg 
such as to conclude that the veteran's disability picture is 
more nearly approximated by the next-higher 20 percent 
evaluation under Diagnostic Code 5260 or 5261.  To the 
contrary, an October 2005 treatment report explicitly stated 
that there was no joint swelling, crepitation or limitation 
of motion.  Furthermore, gait was normal upon VA examination 
in December 2006 and the veteran's right lower extremity 
strength was 5/5.  The VA examiner at that time stated that 
the disability was unlikely to cause any functional 
impairment.  It was further noted that while the veteran held 
a cane, he did not actually use it for support while walking.  
Finally, the veteran denied stiffness, heat, redness, 
instability of fatigability in the distal tibia at his 
December 2006 VA examination.

Based on the foregoing, a higher rating is not warranted 
under either Diagnostic Code 5260 or 5261.  

The Board notes that the disability at issue also requires 
consideration of Diagnostic Codes pertaining to the ankle.  
Limitation of ankle motion is addressed by Diagnostic Code 
5271.  Under that Code section, a 20 percent rating is 
warranted where the evidence indicates marked limitation of 
motion.  However, this is not demonstrated by the evidence of 
record.  The July 2005 VA examination shows only mild 
tenderness to palpation of the lateral aspect of the right 
lower extremity at the level of the tibia.  Significantly, 
the veteran had full range of motion of the ankle joint.  
Moreover, while the record indicates complaints of right leg 
pain, the December 2006 VA examination stated that there was 
no pain involving the right ankle.  Thus, as there is no 
demonstrated pain or functional loss regarding the right 
ankle, it can not be found that the veteran's disability 
picture is analogous to the criteria for the next-higher 20 
percent evaluation under Diagnostic Code 5271.  

Finally, the Board has considered whether Diagnostic Code 
5262 can serve as a basis for an increased rating here.  That 
Code section concerns impairment of the tibia and fibula.  A 
20 percent rating is warranted for tibia and fibula 
impairment with moderate knee or ankle disability.  

The competent findings with respect to the veteran's right 
knee and right ankle have already been discussed and do not 
demonstrate moderate disability.  Moreover, although the 
veteran does have tibial pain, there is no showing of 
additional functional loss such as to make his disability 
picture most comparable to a 20 percent rating.  Again, the 
competent evidence does not reveal that the veteran's pain 
symptomatology has resulted in limited motion or function.  
In the absence of such evidence, an award of a higher rating 
is not appropriate.  Moreover, there are no other relevant 
Diagnostic Codes for consideration.

In conclusion, there is no basis for an initial evaluation in 
excess of 10 percent for any portion of the rating period on 
appeal.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

The evidence does not reflect that the disability at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for right lower extremity periosteal thickening is 
denied.





____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


